SCHOTT, Judge,
concurring.
Upon examining this record, according to the standards of Canter v. Koehring Co., 283 So.2d 716 (1973), I find that there was evidence before the trial judge which furnished a reasonable factual basis for his apparent finding that defendant was guilty of some negligence which contributed to this accident in that it permitted an excessive stacking of these uneven bags of chicory at the front or bulkhead of the stack; it was bumped occasionally by the crane which had the effect of disturbing the equilibrium of the stack; and that this condition combined with the activity of Williams in climbing on the stack to cause one of the bags to fall on Foster.